IN THE COURT OF APPEALS OF TENNESSEE
                          AT KNOXVILLE
                             December 10, 2015 Session

                 JUSTIN R. ROGERS V. BLOUNT MEMORIAL
                           HOSPITAL, INC., ET AL.


                  Appeal from the Circuit Court for Blount County
                    No. L-18539        David R. Duggan, Judge.



            No. E2015-00136-COA-R3-CV-FILED-FEBRUARY 29, 2016




D. MICHAEL SWINEY, C.J., concurring.
       I concur fully in the majority’s decision in this case. I write separately only to
express my opinion that the appropriate summary judgment standard to be applied by
Tennessee courts now is as set forth in Rye v. Women’s Care Center of Memphis,
MPLLC, ___ S.W.3d ___, 2015 WL 6457768 (Tenn. 2015), rather than Tenn. Code Ann.
§ 20-16-101. I believe our Supreme Court intended for the retroactive application of Rye
when it stated: “In civil cases, judicial decisions overruling prior cases generally are
applied retrospectively.” Rye, ___ S.W.3d at ___n.9, 2015 WL 6457768 at *35 n.9.
While there may be very little, if any, difference between the summary judgment
standard as set forth in Rye and as contained in Tenn. Code Ann. § 20-16-101, I believe
Rye sets the standard and is controlling on the courts of this State.




                                         ____________________________________
                                         D. MICHAEL SWINEY, CHIEF JUDGE